Exhibit 10.24


SEPARATION AND RELEASE AGREEMENT

THIS AGREEMENT (which includes the accompanying Exhibits A and B except as
otherwise indicated) is by and between Graco Inc., a Minnesota corporation
(“Graco”), with its principal offices at 88 11th Avenue NE, Minneapolis,
Minnesota, 55413, and Robert M. Mattison, an individual, with a residence at
1120 Angelo Drive, Golden Valley, Minnesota 55422 (“Mr. Mattison”). This
Agreement (except Exhibits A and B) is effective the     10th    day of
    October     2005.

WHEREAS, Mr. Mattison is now employed by Graco;

WHEREAS, the parties have agreed that Mr. Mattison shall cease to be Vice
President, General Counsel, and Secretary and an officer of Graco and any entity
that is a subsidiary of, or is otherwise related to, or affiliated with, Graco
effective September 6, 2005 (the “Resignation Date”); and

WHEREAS, the parties have agreed that Mr. Mattison shall cease to be an employee
of Graco and any entity that is a subsidiary of, or is otherwise related to, or
affiliated with, Graco effective December 31, 2005 (the “Separation Date”), and
that he shall complete and terminate his employment relationship with Graco in
accordance with the terms of this Agreement.

NOW, THEREFORE, it is hereby mutually agreed by and between the parties for good
and valuable consideration as follows:

1.

Resignation and Termination


  a.

Resignation of Officer Positions


 

Mr. Mattison hereby resigns, effective on the Resignation Date, (a) his position
as Vice President, General Counsel, and Secretary of Graco, (b) from all offices
of Graco to which he has been elected by the Board of Directors of Graco (or to
which he has otherwise been appointed), (c) from all offices of any entity that
is a subsidiary of, or is otherwise related to or affiliated with, Graco
(including, but not limited to, the Graco Foundation), (d) from all
administrative, fiduciary, or other positions he may hold with respect to
arrangements or plans for, of, or relating to Graco, and (e) from any other
directorship, office, or position of any corporation, partnership, joint
venture, trust, or other enterprise (each, an “Other Entity”) insofar as Mr.
Mattison is serving in the directorship, office, or position of the Other Entity
at the request of Graco. Graco hereby consents to and accepts said resignation
from these positions.


  b.

Transition Period and Termination of Employment


 

As of the Resignation Date through the end of the day on the Separation Date
(the “Transition Period”), Mr. Mattison agrees to continue his employment with
Graco in accordance with the provisions of this Agreement. During the Transition
Period Mr. Mattison’s salary, benefits, and all benefit accruals shall continue
at the same rates, and on the same terms, as immediately prior to the
Resignation Date. During the Transition Period, Mr. Mattison agrees to assist
Graco as Graco so requests on transition matters including, but not limited to,
answering questions, preparing memoranda, and making himself available. During
the Transition Period, Mr. Mattison shall work from home and shall not be
present at Graco’s offices unless a Graco officer requests that Mr. Mattison be
present at Graco’s offices. Mr. Mattison hereby resigns, effective as of the
Separation Date, his employment with Graco and any entity that is a subsidiary
of, or is otherwise related to or affiliated with, Graco. Graco hereby consents
to and accepts said resignation of employment. After the Separation Date Mr.
Mattison shall have all the rights and benefits available to a retiree of Graco.


2.

Separation Payment


  a.

Amount


 

In exchange for executing this Agreement (including the accompanying Exhibit A),
Graco shall pay to Mr. Mattison, as a separation payment, the following: (i) two
hundred four thousand nine hundred dollars ($204,900.00), which is equal to one
(1) year of his annual base salary immediately prior to the Separation Date,
(ii) ten thousand dollars ($10,000), which is approximately equal to one (1)
year of the cost of the employer portion of Mr. Mattison’s health insurance
premiums immediately prior to the Resignation Date, and (iii) the bonus Mr.
Mattison would have received for calendar year 2005 pursuant to Graco’s
Executive Officer Bonus Plan had he remained employed as a Graco officer (which
amount, if any, shall be calculated and paid in accordance with the terms of
Graco’s Executive Officer Bonus Plan, including any “Super-Maximum” amount).
Such payments shall be subject to tax withholding and deductions required by
law.


  b.

Timing


 

Mr. Mattison shall receive the separation payments discussed in Section 2.a(i)
and (ii) above, on or as soon as immediately practicable after the later of (i)
the expiration of the fifteen (15) day rescission period for Exhibit A, or (ii)
January 31, 2006. Mr. Mattison shall receive his 2005 bonus referred to in
Section 2.a(iii) above on or as soon as practicable after March 1, 2006, but no
later than March 15, 2006.


3.

Stock Options and Restricted Stock Grant


 

All stock options and restricted stock granted to Mr. Mattison under the Graco
Long Term Incentive Plan or Graco Stock Incentive Plan shall be governed by the
provisions of said plans and the agreements executed between Graco and Mr.
Mattison pursuant to said plans. For purposes of said agreements and said plans,
Mr. Mattison shall be deemed to have retired from Graco as of the Separation
Date for reasons other than gross and willful misconduct, death or disability
after having attained age 55 and 10 years of service with Graco, as provided in
Section 3.D of the agreement entitled “Stock Option Agreement (Non-ISO)” between
Graco and Mr. Mattison dated February 18, 2005 (the “Stock Option Agreement”),
and the comparable provisions in all other stock option agreements between Mr.
Mattison and Graco, and the notice requirements in Section 3.E of the Stock
Option Agreement, and in the comparable provisions of all other stock option
agreements between Mr. Mattison and Graco, shall be waived.


4.

Insurance Coverage


 

Mr. Mattison’s termination of employment shall be a qualifying event for
purposes of health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). Mr. Mattison and his qualified
beneficiaries shall be eligible to elect health continuation coverage under
COBRA as provided under Graco’s group health programs. Mr. Mattison shall also
be eligible to elect to receive coverage under the Graco Retiree Medical Credit
Plan. As provided under the Graco Retiree Medical Credit Plan, if Mr. Mattison
or his qualified beneficiaries elect health continuation coverage under COBRA,
Mr. Mattison and his qualified beneficiaries shall not be eligible to elect to
participate in the Graco Retiree Medical Credit Plan. If Mr. Mattison or his
qualified beneficiaries elect the Graco Retiree Medical Credit Plan, Mr.
Mattison and his qualified beneficiaries shall not be eligible to elect health
continuation coverage under COBRA. If Mr. Mattison elects health continuation
coverage under COBRA or coverage under the Graco Retiree Medical Credit Plan,
then the rules under those programs shall apply (including the time and form of
payment to maintain coverage). In the event that Mr. Mattison has or acquires
health insurance coverage through a new employer or his spouse, Mr. Mattison
shall so notify Graco.


5.

Outplacement Assistance; Attorneys’ Fees


  a.

Graco shall provide an outplacement agency that may be used by Mr. Mattison to
seek other employment, for a period not to exceed one (1) year (beginning when
Mr. Mattison first begins using said outplacement agency, so long as Mr.
Mattison does so by January 1, 2006) or upon Mr. Mattison securing other
employment, whichever first occurs. Said agency shall be mutually agreed upon by
Graco and Mr. Mattison and the services provided shall be customary for seeking
employment at the level of the position Mr. Mattison held at Graco.


  b.

Graco shall pay the fees of Mackall, Crounse and Moore, PLC, up to a maximum
amount of two thousand dollars ($2,000.00), in connection with advising and
representing Mr. Mattison on this Agreement and other matters between Mr.
Mattison and Graco relating to his separation from Graco, subject to Graco’s
receipt of appropriate documentation.


6.

Accrued Vacation Compensation


 

In accordance with its vacation policy, Graco shall provide Mr. Mattison
compensation for his accrued unused vacation, regardless of whether Mr. Mattison
executes this Agreement. This payment shall be subject to tax withholdings and
deductions required by law. Mr. Mattison agrees to accept payment of this
accrued unused vacation as of the first regular payroll following the Separation
Date.


7.

Cooperation


 

For a period of three (3) years after the Separation Date, Mr. Mattison shall
render all reasonable cooperation to Graco in connection with the prosecution or
defense of any lawsuit or other judicial or administrative action, including
participating as a source of information or witness in any such action. Graco
shall reimburse Mr. Mattison for any reasonable out-of-pocket expenses
(including attorneys’ fees, if necessary) incurred by him in connection with
rendering such cooperation.


8.

Confidentiality


  a.

Mr. Mattison hereby agrees that, for a period of three (3) years after the
Separation Date, he shall not, directly or indirectly, disclose any Confidential
Information, as defined in subsection (b) below, to any other party, (except as
required by applicable law or regulation or authorized in advance by Graco) and
shall not in any way use such Confidential Information in the course of any
future employment. Mr. Mattison further agrees that he shall not, at any time,
violate the Minnesota Rules of Professional Conduct applicable to the
confidentiality of information relating to his representation of Graco.


  b.

As used herein, the term “Confidential Information” shall mean all information
which is treated as confidential or proprietary by Graco in the normal course of
its business, including, without limitation, documents so marked, or is a trade
secret of Graco, which has been disclosed by Graco to Mr. Mattison, including,
without limitation, information relating to Graco employees, officers,
directors, products, processes, product development or research, equipment,
machinery, apparatus, business operations, financial results or condition,
strategic plans or projections, customers, suppliers, marketing, sales,
management practices, technical information, drawings, specifications, material,
and the like, and any knowledge or information developed by Mr. Mattison
relating to the same, provided, however, that Confidential Information shall not
include information which is at the time of disclosure, or thereafter becomes, a
part of the public domain through no act or omission by Mr. Mattison, or
information which Mr. Mattison is required to disclose in a court or other
judicial proceeding or is otherwise legally required to disclose.


  c.

In the event Mr. Mattison becomes aware that disclosure of Confidential
Information, confidences, or secrets of Graco may be required in response to a
court order, subpoena, or valid inquiry by a government agency, he shall provide
Graco with sufficient notice prior to such disclosure to permit Graco to seek,
at its own expense, to prevent or limit such disclosure.


  d.

The provisions of this Section 8 are in addition to, and not in lieu of, the
fiduciary and other duties and obligations of Mr. Mattison as an employee and
officer of Graco, and this Section 8 does not limit said obligations in any way,
by time or otherwise.


9.

Mr. Mattison’s Release


  a.

Except with respect to the provisions of this Agreement, Mr. Mattison hereby
releases and forever discharges Graco and its officers, employees, agents,
successors, and assigns from any and all claims, causes of action, demands,
damages, liability, and responsibility whatsoever, arising prior to his
execution of this Agreement, including, without limitation, any rights or claims
for further compensation, including, without limitation, any additional bonus
payment for the year 2005 not provided in Section 2.a of this Agreement, or any
rights to participate in any Company-sponsored program relating to the purchase
or acquisition of any Graco common stock, preferred stock, or other equity in
Graco or any subsidiary thereof, except as specifically provided in this
Agreement, or any right or claim Mr. Mattison may have or assert under the
common law of any state, municipal, federal, or other statute or regulation
regarding the rights of employees generally or based on discrimination on the
basis of race, creed, gender, age, or other protected status. This Section 9
shall not affect Mr. Mattison’s rights to indemnification as an officer and
employee of Graco under Graco’s by-laws and applicable Minnesota law nor any
rights which he has accrued by participating in any Graco benefit plan, subject
to the provisions of this Agreement and the terms and conditions set forth in
such plan as of the Separation Date.


  b.

Mr. Mattison certifies, represents and agrees that:


  i.

this Agreement is written in a manner that he understands;


  ii.

he understands that this Section 9 specifically waives any rights or claims he
may have arising under federal, state, and local laws prohibiting employment
discrimination, such as the Age Discrimination in Employment Act, the Minnesota
Human Rights Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Americans with Disabilities Act, and/or any claims for damages
or for injuries based on common law theories of contract, quasi-contract, or
tort;


  iii.

the waiver herein of rights or claims are to those which may have arisen prior
to the execution date of this Agreement;


  iv.

to the extent required by law, nothing contained in this Section 9 shall be
interpreted to prevent him from filing a charge with a governmental agency or
participating in or cooperating with an investigation conducted by a
governmental agency; however, he agrees that he is waiving the right to monetary
damages or other individual legal or equitable relief awarded as a result of any
such proceeding;


  v.

the consideration set out in this Agreement is in addition to compensation that
he may already have been entitled to;


  vi.

he hereby is specifically advised to consult with an attorney prior to executing
this Agreement;


  vii.

he hereby is specifically advised to consult with a tax advisor regarding the
tax consequences of this Agreement, including section 409A of the Internal
Revenue Code; and


  viii.

he has been informed that he has a period of twenty-one (21) calendar days
within which to consider this Agreement, which period may be waived by him
executing this Agreement.


10.

Notification of Rights under the Age Discrimination in Employment Act (29 U.S.C.
§ 621 et seq.) and the Minnesota Human Rights Act (Minn. Stat. §§ 363A.01 et
seq.)


 

Mr. Mattison has been informed and understands that he has the right to revoke
his release of claims, insofar as it extends to potential claims arising under
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., by
informing Graco of such revocation within seven (7) calendar days following his
execution of this Agreement. Mr. Mattison has also been informed and understands
that he has the right to rescind his release of claims, insofar as it extends to
potential claims arising under the Minnesota Human Rights Act, Minn. Stat. §§
363A.01, et seq., by informing Graco of such rescission within fifteen (15)
calendar days following his execution of this Agreement. Mr. Mattison further
understands that these revocation and rescission periods shall run concurrently,
and that this Agreement is not effective or enforceable until the fifteen (15)
day rescission period has expired.


 

If Mr. Mattison decides to rescind this Agreement within the fifteen (15) day
rescission period, he must provide written notice to Graco’s President and Chief
Executive Officer, delivered in person or by mail. If his rescission is sent by
mail, it must be postmarked within the fifteen (15) day period, properly
addressed to David Roberts, President and Chief Executive Officer, Graco Inc.,
P.O. Box 1441, Minneapolis, Minnesota 55440, and sent by certified mail, return
receipt requested.


 

Mr. Mattison understands and agrees that, if he timely exercises his right of
revocation and/or rescission, Graco may, at its option, either nullify this
Agreement in its entirety or keep it in effect in all respects other than as to
that portion of the Agreement which releases his claims under the Age
Discrimination in Employment Act and/or Minnesota Human Rights Act, as
applicable. Mr. Mattison further understands and agrees that, if Graco opts to
nullify the entire Agreement, Graco will have no obligations under this
Agreement to him or others whose rights derive from him.


11.

Graco’s Release


  a.

Except with respect to the provisions of this Agreement, and except with respect
to any and all claims, causes of action, demands, damages, liability, and
responsibility which might be made by Graco by reason of Mr. Mattison’s willful
misconduct, willful misrepresentation, gross negligence, or breach of the
fiduciary obligations and/or duty of loyalty owed by Mr. Mattison to Graco,
Graco hereby releases and forever discharges Mr. Mattison and his heirs,
successors, and assigns from any and all claims, causes of action, demands,
damages, liability, and responsibility whatsoever, arising on or prior to its
execution of this Agreement, including, without limitation, any rights or claims
arising out of the execution, performance or termination of any employment
agreement or any other agreement or contract of any kind between Graco and Mr.
Mattison, other than this Agreement, and any rights or claims arising out of Mr.
Mattison’s service as an employee, officer, attorney, or director of Graco, or
of any entity that is a subsidiary of, or is otherwise related to or affiliated
with, Graco (including, but not limited to, the Graco Foundation); out of Mr.
Mattison’s service in any administrative, fiduciary, or other capacity with
respect to arrangements or plans for, of, or relating to Graco; or out of Mr.
Mattison’s service in any other directorship, office, or position of any
corporation, partnership, joint venture, trust, or other enterprise, in
connection with his employment with Graco.


  b.

Graco certifies, represents and agrees that:


  i.

the waiver herein of rights or claims are to those which may have arisen prior
to the execution date of this Agreement; and


  ii.

the consideration set out in this Agreement is in addition to consideration that
it may already have been entitled to.


12.

Conditions Precedent


  a.

As a condition precedent to the rights and benefits conferred upon him by this
Agreement, Mr. Mattison agrees to execute, after December 31, 2005, the
accompanying Exhibit A. Graco shall have no obligations to Mr. Mattison under
this Agreement with respect to payments to be made after the Separation Date
until after Mr. Mattison has executed the accompanying Exhibit A.


  b.

As a condition precedent to the rights and benefits conferred upon it by this
Agreement, Graco agrees to execute, after December 31, 2005, the accompanying
Exhibit B. Mr. Mattison shall have no obligations to Graco after the Separation
Date until after Graco has executed the accompanying Exhibit B.


13.

Indemnification.


 

Notwithstanding Mr. Mattison’s separation from Graco, with respect to events
that occurred during his tenure as an employee, officer, or director of Graco,
Mr. Mattison will be entitled, as a former employee, officer, or director of
Graco, to the same rights that are afforded to senior executive officers or
directors of Graco now or in the future, to indemnification and advancement of
expenses provided in the charter documents of Graco and under applicable law or
otherwise, and to coverage and a legal defense under any applicable general
liability and/or directors’ and officers’ liability insurance policies
maintained by Graco.


14.

Applicable Law


 

Except to the extent governed by federal law, this Agreement and any
controversies between the parties shall be governed by and construed in
accordance with the laws of the State of Minnesota.


15.

No Assignment


 

This Agreement is personal to Mr. Mattison and has not been, nor may it be,
assigned by Mr. Mattison without the written agreement of Graco. Mr. Mattison
warrants and represents that he has not heretofore assigned or transferred to
any other person, company, or entity any of his claims released by this
Agreement. Subject to the foregoing, this Agreement will inure to the benefit of
Mr. Mattison’s heirs or other successors in interest.


16.

Severability


 

Should any of the provisions of this Agreement be rendered invalid by a court or
governmental agency of competent jurisdiction, it is agreed that this shall not
in any way or manner affect the enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.


17.

Headings


 

The headings of the Sections herein are included solely for the convenience of
reference and shall not control the meaning or interpretation of any provisions
of this Agreement.


18.

Entire Agreement


 

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof, and, except as otherwise
specifically provided herein, specifically supersedes and replaces any and all
prior written or oral agreements or understandings. This Agreement may not be
amended except in a writing signed by authorized representatives of both
parties.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

      GRACO INC.                                                                
  Dated: October 10, 2005                     By: /s/David A. Roberts  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

DAVID A. ROBERTS                     President and Chief Executive Officer  
                                                                Dated: October
5, 2005                     By: /s/Robert M. Mattison  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

ROBERT M. MATTISON


EXHIBIT A TO THE
SEPARATION AND RELEASE AGREEMENT

EXHIBIT A TO THE SEPARATION AND RELEASE AGREEMENT BETWEEN GRACO INC. AND ROBERT
M. MATTISON (the Agreement) is by and between Graco Inc., a Minnesota
corporation (“Graco”), with its principal offices at 88 11th Avenue NE,
Minneapolis, Minnesota, 55413, and Robert M. Mattison, an individual, with a
residence at 1120 Angelo Drive, Golden Valley, Minnesota 55422 (“Mr. Mattison”).
This Exhibit A is effective the 1st day of January, 2006.

WHEREAS, the parties have entered into the Agreement;

WHEREAS, the parties intend to settle any and all claims Mr. Mattison may have
against Graco as a result of any act, occurrence, omission or event occurring
subsequent to the execution of the Agreement and prior to the execution of
Exhibit A, including, but not limited to, any matter or fact giving rise to the
Agreement or this Exhibit A; and whereas under the terms of the Agreement, Mr.
Mattison agreed to enter into this Exhibit A as a condition precedent to the
rights and benefits conferred upon him by the Agreement.

NOW, THEREFORE, it is hereby mutually agreed by and between the parties for good
and valuable consideration as follows:

1.

Date


 

Mr. Mattison affirms that he is signing the Exhibit A following his Separation
Date (December 31, 2005).


2.

Ratification of and Further Release


  a.

Mr. Mattison ratifies the Agreement that he previously signed with Graco on the
______ day of _______________________, 2005.


  b.

Except with respect to the provisions of this Exhibit A, Mr. Mattison hereby
releases and forever discharges Graco and its officers, employees, agents,
successors, and assigns from any and all claims, causes of action, demands,
damages, liability, and responsibility whatsoever, arising on or prior to his
execution of this Exhibit A, including, without limitation, any rights or claims
for further compensation, including, without limitation, any additional bonus
payment for the year 2005 not provided in Section 2.a of the Agreement, or any
rights to participate in any Company-sponsored program relating to the purchase
or acquisition of any Graco common stock, preferred stock, or other equity in
Graco or any subsidiary thereof, except as specifically provided in the
Agreement, or any right or claim Mr. Mattison may have or assert under the
common law of any state, municipal, federal, or other statute or regulation
regarding the rights of employees generally or based on discrimination on the
basis of race, creed, gender, age, or other protected status. This Section 2
shall not affect Mr. Mattison’s rights to indemnification as an officer and
employee of Graco under Graco’s by-laws and applicable Minnesota law nor any
rights which he has accrued by participating in any Graco benefit plan, subject
to the provisions of the Agreement and the terms and conditions set forth in
such plan as of the Separation Date.


  c.

Mr. Mattison certifies, represents and agrees that:


  i.

this Exhibit A is written in a manner that he understands;


  ii.

he understands that this Section 2 specifically waives any rights or claims he
may have arising under federal, state, and local laws prohibiting employment
discrimination, such as the Age Discrimination in Employment Act, the Minnesota
Human Rights Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Americans with Disabilities Act, and/or any claims for damages
or for injuries based on common law theories of contract, quasi-contract, or
tort;


  iii.

the waiver herein of rights or claims are to those which may have arisen prior
to the execution date of this Exhibit A;


  iv.

to the extent required by law, nothing contained in this Exhibit A shall be
interpreted to prevent him from filing a charge with a governmental agency or
participating in or cooperating with an investigation conducted by a
governmental agency; however, he agrees that he is waiving the right to monetary
damages or other individual legal or equitable relief awarded as a result of any
such proceeding;


  v.

the consideration set out in the Agreement is in addition to compensation that
he may already have been entitled to;


  vi.

he hereby is specifically advised to consult with an attorney prior to executing
this Exhibit A;


  vii.

he hereby is specifically advised to consult with a tax advisor regarding the
tax consequences of this Exhibit A, including section 409A of the Internal
Revenue Code; and


  viii.

he has been informed that he has a period of twenty-one (21) calendar days
within which to consider this Exhibit A, which period may be waived by him
executing this Exhibit A.


3.

Notification of Rights under the Age Discrimination in Employment Act (29 U.S.C.
§ 621 et seq.) and the Minnesota Human Rights Act (Minn. Stat. §§ 363A.01 et
seq.)


 

Mr. Mattison has been informed and understands that he has the right to revoke
his release of claims in this Exhibit A, insofar as it extends to potential
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621,
et seq., by informing Graco of such revocation within seven (7) calendar days
following his execution of this Exhibit A. Mr. Mattison has also been informed
and understands that he has the right to rescind his release of claims in this
Exhibit A, insofar as it extends to potential claims arising under the Minnesota
Human Rights Act, Minn. Stat. §§ 363A.01, et seq., by informing Graco of such
rescission within fifteen (15) calendar days following his execution of this
Exhibit A. Mr. Mattison further understands that these revocation and rescission
periods shall run concurrently, and that this Exhibit A is not effective or
enforceable until the fifteen (15) day rescission period has expired.


 

If Mr. Mattison decides to rescind this Exhibit A within the fifteen (15) day
rescission period, he must provide written notice to Graco’s President and Chief
Executive Officer, delivered in person or by mail. If his rescission is sent by
mail, it must be postmarked within the fifteen (15) day period, properly
addressed to David Roberts, President and Chief Executive Officer, Graco Inc.,
P.O. Box 1441, Minneapolis, Minnesota 55440, and sent by certified mail, return
receipt requested.


 

Mr. Mattison understands and agrees that, if he timely exercises his right of
revocation and/or rescission, Graco may, at its option, nullify the Agreement
(including this Exhibit A) in its entirety or keep it in effect in all respects
other than as to that portion of this Exhibit A which releases his claims under
the Age Discrimination in Employment Act and/or Minnesota Human Rights Act, as
applicable. Mr. Mattison further understands and agrees that, if Graco opts to
nullify the entire Agreement, Graco will have no obligations under this
Agreement to him or others whose rights derive from him.


IN WITNESS WHEREOF, Mr. Mattison has executed this Exhibit A.

Dated:   By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

ROBERT M. MATTISON


EXHIBIT B TO THE
SEPARATION AND RELEASE AGREEMENT

EXHIBIT B TO THE SEPARATION AND RELEASE AGREEMENT BETWEEN GRACO INC. AND ROBERT
M. MATTISON (the Agreement) is by and between Graco Inc., a Minnesota
corporation (“Graco”), with its principal offices at 88 11th Avenue NE,
Minneapolis, Minnesota, 55413, and Robert M. Mattison, an individual, with a
residence at 1120 Angelo Drive, Golden Valley, Minnesota 55422 (“Mr. Mattison”).
This Exhibit B is effective the 1st day of January, 2006.

WHEREAS, the parties have entered into the Agreement;

WHEREAS, the parties intend to settle any and all claims Graco may have against
Mr. Mattison as a result of any act, occurrence, omission or event occurring
subsequent to the execution of the Agreement and prior to the execution of
Exhibit B, including, but not limited to, any matter or fact giving rise to the
Agreement or this Exhibit B; and whereas under the terms of the Agreement, Graco
agreed to enter into this Exhibit B as a condition precedent to the rights and
benefits conferred upon it by the Agreement.

NOW, THEREFORE, it is hereby mutually agreed by and between the parties for good
and valuable consideration as follows:

1.

Date


 

Graco affirms that it is signing the Exhibit B following Mr. Mattison’s
Separation Date (December 31, 2005).


2.

Ratification of and Further Release


  a.

Graco ratifies the Agreement that it previously signed with Mr. Mattison on the
______ day of _______________________, 2005.


  b.

Except with respect to the provisions of this Exhibit B, and except with respect
to any and all claims, causes of action, demands, damages, liability, and
responsibility which might be made by Graco by reason of Mr. Mattison’s willful
misconduct, willful misrepresentation, gross negligence, or breach of the
fiduciary obligations and/or duty of loyalty owed by Mr. Mattison to Graco,
Graco hereby releases and forever discharges Mr. Mattison and his heirs,
successors, and assigns from any and all claims, causes of action, demands,
damages, liability, and responsibility whatsoever, arising on or prior to its
execution of this Exhibit B, including, without limitation, any rights or claims
arising out of the execution, performance or termination of any employment
agreement or any other agreement or contract of any kind between Graco and Mr.
Mattison, other than the Agreement referred to in paragraph a., and any rights
or claims arising out of Mr. Mattison’s service as an employee, officer,
attorney, or director of Graco, or of any entity that is a subsidiary of, or is
otherwise related to or affiliated with, Graco (including, but not limited to,
the Graco Foundation); out of Mr. Mattison’s service in any administrative,
fiduciary, or other capacity with respect to arrangements or plans for, of, or
relating to Graco; or out of Mr. Mattison’s service in any other directorship,
office, or position of any corporation, partnership, joint venture, trust, or
other enterprise, in connection with his employment with Graco.


  c.

Graco certifies, represents and agrees that:


  i.

the waiver herein of rights or claims are to those which may have arisen prior
to the execution date of this Exhibit B; and


  ii.

the consideration set out in the Agreement is in addition to consideration that
it may already have been entitled to.


IN WITNESS WHEREOF, Graco has executed this Exhibit B.

      GRACO INC.                                                                
  Dated:                   By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

DAVID A. ROBERTS                     President and Chief Executive Officer